Citation Nr: 0120663	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  96-42 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from April 1996 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  By those decisions, the RO 
also denied claims of entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1151, for the cause of the veteran's death; and entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151, 
for additional disability claimed to have resulted from 
treatment at a VA facility from August 1984 to January 1985, 
for the purpose of accrued benefits.  The appellant 
subsequently perfected timely appeals regarding each of those 
issues.

In a June 2000 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The Board also denied the appellant's 
claims of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151, for the cause of the veteran's death; and 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151, for additional disability claimed to have 
resulted from treatment at a VA facility from August 1984 to 
January 1985, for the purpose of accrued benefits.  The 
appellant subsequently filed a timely appeal of the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's June 2000 decision and remand the issue of 
entitlement to service connection for the cause of the 
veteran's death, for further development and readjudication.  
The parties also requested that the Court dismiss the appeal 
as to the appellant's claims of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death; and entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, for additional 
disability claimed to have resulted from treatment at a VA 
facility from August 1984 to January 1985, for the purpose of 
accrued benefits.

In December 2000, the Court granted the joint motion, vacated 
the Board's June 2000 decision as to the issue of entitlement 
to service connection for the cause of the veteran's death, 
and remanded the matter to the Board for compliance with 
directives that were specified in the joint motion.  The 
appeal as to the remaining issues, involving claims under 
38 U.S.C.A. § 1151, was dismissed.  Those latter matters are 
therefore final.


FINDINGS OF FACT

1.  The veteran died in October 1995, at the age of 72 years.  
The certificate of death lists the immediate cause of death 
as ischemic cardiomyopathy, due to or as a consequence of 
coronary artery disease.  Other significant conditions listed 
as contributing to death, but not resulting in the underlying 
cause of death, are hepatic insufficiency and renal 
insufficiency.

2.  At the time of the veteran's death, service connection 
was in effect for malaria, which had been evaluated as 
noncompensable since 1948.

3.  The preponderance of the credible and probative evidence 
demonstrates that the veteran's coronary artery disease, 
hepatic insufficiency, or renal insufficiency, were not 
incurred in or aggravated by service, nor were they otherwise 
etiologically related to service. 

4.  The preponderance of the credible and probative evidence 
demonstrates that the veteran's malaria was not a principal 
or contributory cause of his death.

5.  The preponderance of the credible and probative evidence 
demonstrates that the veteran's dumping syndrome with severe 
diarrhea was not in incurred or aggravated by service; nor 
was it a contributory cause of his death. 


CONCLUSION OF LAW

The veteran's death was not caused by a disability incurred 
in or aggravated by active service; nor did a service-
connected disability contribute substantially or materially 
to cause his death.  38 U.S.C.A. §§ 1310 (West 1991); Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.312 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
complaints or treatment pertaining to the liver, heart, or 
kidneys.  In September 1944, he developed anorexia, nausea, 
and vomiting.  A diagnosis of acute gastritis was noted.  
Subsequent service medical records are negative for any 
further complaints or findings of gastritis.  In January 
1945, the veteran was also treated for malaria.  In a report 
of physical examination completed for discharge in November 
1945, the examiner indicated that no defects were found.

In a December 1945 rating decision, the RO granted service 
connection for the residuals of malaria, and assigned a 10 
percent disability rating.  This disability rating was 
reduced to a noncompensable evaluation in an April 1947 
rating decision.

Medical records show that, in July 1947, the veteran 
experienced a recurrence of his service-connected malaria.  
It was noted that he experienced a fever and chills, and that 
he recovered in August 1947.  As a result, the RO granted a 
10 percent disability rating for a period of two months, 
which was reduced to a noncompensable evaluation at the 
expiration of that period.  Other than that incident of 
malaria, there is no pertinent medical evidence of record for 
the next 20 years following discharge from service.

In August 1967, the veteran reported experiencing epigastric 
pains, which were accompanied by bloating and belching.  
Examination of the abdomen revealed some tenderness.  The 
examiner noted an impression of gastritis.  A report of chest 
X-rays dated in August 1967 indicates that his heart was 
found to be normal in size, contour, and appearance.

VA medical records show that, in May 1984, the veteran was 
receiving treatment for gastric ulcer disease.  In July 1984, 
a biopsy was performed on fragments of mucosa from the 
intestinal tract.  The pathological report prepared in 
conjunction with that biopsy indicates that the findings were 
found to be representative of gastric carcinoma.  The veteran 
was subsequently admitted to a VA hospital, where he 
underwent a total gastrectomy, omentectomy, and 
esophagojejunostomy.  Shortly following the veteran's 
discharge from the hospital, a biopsy of stomach tissue 
revealed that the veteran did not have cancer.  Instead, it 
indicated that he had an ulcer with considerable atypia, 
which was found to be reactive and regenerative rather than 
neoplastic. 

Shortly thereafter, in November 1984, the veteran was 
hospitalized after developing a small bowel fistula.  The 
examining physician noted that the veteran's post-operative 
course had been complicated by abnormal liver enzymes and 
white blood count.  The physician indicated that he had done 
well with conservative treatment, and did well as an 
outpatient until he began to experience abdominal pains two 
weeks before.  The veteran underwent an upper 
gastrointestinal series, which documented fistulae between 
the duodenal stump and the jejunum or colon.  Following 
several weeks of treatment, the fistula closed off, and the 
veteran was discharged at the end of December 1984.  

Subsequent private medical records show that, in 1985, the 
veteran was found to have carcinoma of the prostate, with no 
invasion of the seminal vesicles or capsule.  In January 
1986, he underwent a radical perineal prostatectomy.  
Throughout the following year, the veteran reported recurring 
difficulties with voiding.  By September 1988, a hard area 
was found in the remaining prostate tissue, which was 
believed to be carcinoma.  The veteran subsequently began 
undergoing radiation therapy for carcinoma of the prostate.  
In September 1989, he reported experiencing rectal bleeding, 
which his physician believed to be due to radiation 
treatment.  Subsequent medical records indicate that the 
veteran continued to complain of incontinence and rectal 
bleeding throughout the next several years.  In an October 
1992 clinical note, a physician who was treating the veteran 
for radiation proctitis noted that the veteran was seven 
years status post coronary artery bypass grafting.  

In February 1994, the veteran was referred for a gastroscopy 
because of recurrent rectal bleeding.  In the gastroscopy 
note, a physician indicated that the veteran had been 
diagnosed with radiation proctitis and anal stenosis.  The 
physician noted that the veteran's most bothersome problem 
was fecal incontinence, as he had to constantly wear diapers 
because he soiled himself four to five times a day.  The 
physician noted an impression of recurrent rectal bleeding 
and fecal incontinence, secondary to perineal radiation with 
resultant mild radiation proctitis, and obliteration of the 
sphincter.

In April 1994, the veteran's accredited representative, 
acting on behalf of the veteran, filed a claim compensation 
benefits under the provisions of 38 U.S.C.A. § 1151, based on 
loss of bowel control and other injuries sustained as a 
result of the gastrectomy performed at a VA hospital in 
August 1984.  This claim was denied by the RO in a June 1995 
rating decision, which was subsequently appealed by the 
veteran.  During the pendency of that appeal, the veteran 
submitted several signed statements in which he asserted that 
his bowel problems were incurred as a result of the surgery 
performed at the VA hospital.

In June 1995, the veteran was evaluated by a private 
physician for worsening diarrhea.  The physician indicated 
that the surgery had left him with moderately severe 
diarrhea, which forced him to have eight to ten bowel 
movements a day, and to change his protective pads every two 
hours.  Examination revealed some dehydration and modest 
abdominal tenderness.  It was noted that he also had severe 
anal stenosis and radiation proctitis.

In September 1995, the veteran was referred to a 
gastroenterologist following an abnormal computerized 
tomography (CT) scan.  In the consultation note, the 
physician noted that the veteran's medical history was 
significant for chronic renal insufficiency, coronary artery 
disease, congestive heart failure, peptic ulcer disease, 
prostate cancer, seizures, SVP, and anasarca.  Following 
review of the CT scan results, the physician noted an 
impression of a possible right colon lesion, the possible 
etiologies of which included inflammatory bowel disease with 
stenosis, colon cancer, stool impaction, intussusception, and 
pari-appendocele abscess.  The physician also noted an 
impression of a small liver consistent with diffuse advanced 
hepatocellular disease; ascites; and an enlarged spleen.  The 
physician noted that the veteran also had other problems, 
including dumping syndrome with chronic diarrhea.

In October 1995, the veteran was admitted to a private 
hospital after breaking his hip in a fall.  His hip was 
repaired, and he was subsequently transferred from acute 
care.  Following his transfer, the veteran was found to be 
mentally lethargic, with a poor ability to move his lower 
extremities.  Cardiac examination revealed a normal sinus 
rhythm, with no murmur or gallop.  It was determined that 
bilateral pedal pulses were present, and that there was 
bilateral pitting edema in the thighs.  During admission, the 
veteran experienced congestive heart failure.  The examining 
physician, Dr. T.C., indicated that the veteran had ascites 
related to it, and that he remained hypotensive much of the 
time.  His prior multiple health problems, including liver 
disease, were discussed with his gastroenterologist.  A 
biopsy was apparently indicated to investigate a mass in his 
right abdomen, but that was prevented by the veteran's hip 
fracture and hospitalization.  The veteran was seen by a 
cardiologist, who reviewed his case to see whether anything 
could be done.  However, the veteran continued to do poorly, 
with multiple system failures, and died.  The physician noted 
final diagnoses of congestive heart failure, renal failure, 
hepatic failure, anemia, urinary tract infection, and chronic 
post-operative dumping syndrome with chronic diarrhea.

The certificate of death, which was certified by Dr. T.C., 
lists the immediate cause of death as ischemic 
cardiomyopathy, due to or as a consequence of coronary artery 
disease.  Other significant conditions contributing to death, 
but not resulting in the underlying cause of death, were 
noted to be hepatic insufficiency and renal insufficiency.

Thereafter, in March 1996, the appellant filed claims of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151, for the cause of the veteran's death, and entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability claimed to have resulted 
from treatment at a VA facility from August 1984 to January 
1985, for the purpose of accrued benefits.

In the April 1996 rating decisions, the RO denied the 
appellant's claims.  The RO also denied entitlement to 
service connection for the cause of the veteran's.  The 
appellant subsequently submitted a Notice of Disagreement 
(NOD) as to those decisions, in which she set forth various 
arguments pertaining to her claims for compensation under the 
provisions of 38 U.S.C.A. § 1151.  No specific argument was 
set forth regarding the issue of entitlement to service 
connection.

In April 1997, the appellant presented testimony at a 
personal hearing before a Hearing Officer at the RO.  She 
essentially contended that the veteran's death was due to 
disabilities sustained as a result of the gastrectomy 
performed at a VA hospital in 1984.  No testimony was offered 
regarding the issue of entitlement to service connection.

In April 1998, the Board remanded the appellant's claims to 
the RO for additional evidentiary development.  The Board 
instructed the RO to obtain additional treatment records that 
had been identified by the appellant.  The Board also 
instructed the RO to obtain a medical opinion regarding the 
appellant's claims for compensation under 38 U.S.C.A. § 1151.  

In August 1999, pursuant to the Board's remand instructions, 
the RO provided the claims folder to a VA physician for 
review.  The VA physician concluded that the disabilities 
affecting the veteran's gastrointestinal system at the time 
of his death were post-gastrectomy dumping syndrome with 
severe diarrhea, and chronic radiation proctitis complicated 
by anal stenosis, rectal bleeding, and incontinence.  The VA 
physician further concluded that, of these disabilities, the 
post-gastrectomy dumping syndrome was the result of the 
surgery performed at the VA medical facility in 1984.

Once the requested development was completed by the RO, the 
claims folder was returned to the Board for review of the 
appellant's claims.

As noted above, the Board denied the appellant's claims in a 
June 2000 decision.  She subsequently filed a timely appeal 
to the Court.  As noted in the Introduction, above, the VA 
General Counsel and the appellant's attorney subsequently 
filed a joint motion for remand, requesting that the Court 
vacate the Board's June 2000 decision and remand the issue of 
entitlement to service connection for the cause of the 
veteran's death for further development and readjudication.  
With respect to the veteran's claims for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151, the 
parties requested that the appeal as to those claims be 
dismissed.

With specific regard to the issue now before the Board, the 
joint motion noted that, during the pendency of the judicial 
appeal, the President had signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  This statute repealed the 
requirement that a claim must be well grounded, and contained 
new provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO.  
Because the appellant's claim for service connection for the 
cause of the veteran's death had been denied by the Board on 
the basis that it was not well grounded, the joint motion 
indicated that a remand was required, so that the Board could 
readjudicate the appellant's claim pursuant to the new 
legislation.  

In December 2000, the Court granted the joint motion of the 
parties to the litigation, and remanded the issue of 
entitlement to service connection for the cause of the 
veteran's death to the Board for compliance with directives 
that were specified in the motion.  Pursuant to the joint 
motion, the appellant's appeal as to the remaining issues, 
involving claims under 38 U.S.C.A. § 1151, was dismissed.

In February 2001, the Board issued a letter to the 
appellant's attorney, notifying him that the appellant's case 
had recently been transferred to the Board.  The attorney was 
advised that he would be accorded a period of 90 days in 
which to submit any additional evidence or argument in 
support of the appellant's claim.

Thereafter, in May 2001, the attorney responded to the 
Board's letter of February 2001, enclosing a document styled 
as Additional Argument and Evidence Submitted in Support of 
Claim.  Inexplicably, this submisson  advanced additional 
argument only in regard to the two claims which had been 
dismissed by the Court, and therefore have been finally 
denied (i.e., entitlement to DIC under the provisions of 
38 U.S.C.A. § 1151, for the cause of the veteran's death, and 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151, for the purpose of accrued benefits).

In the appellant's May 2001 submission, only a brief mention 
was made of the appellant's remaining active claim of 
entitlement to service connection for the cause of the 
veteran's death, and that was in the context of an assertion 
that the Board had previously failed to consider entitlement 
to DIC based upon total disability in the ten years prior to 
the veteran's death.  Since there is no adjudication and no 
NOD of record with regard to the latter issue, the Board 
lacks jurisdiction to address it.  That matter would best be 
presented to the RO in the first instance, if the appellant 
wishes to make such a claim.

Analysis

Preliminary matters

As noted above, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that, 
upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  The VCAA also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  This statute 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The record reflects that the appellant was advised, by virtue 
of the Statements of the Case and Supplemental Statements of 
the Case issued during the pendency of the appeal, of what 
the evidence must show in order to substantiate her claim of 
entitlement to service connection for the cause of the 
veteran's death.  For this reasons, the Board finds that the 
appellant have been given notice of the information, medical 
evidence, or lay evidence necessary to substantiate her 
claim.  Accordingly, the Board believes that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed with respect to this claim.

Furthermore, the Board believes that there is now ample 
medical evidence of record, and that neither the appellant 
nor her attorney has pointed to any additional evidence which 
has not been obtained and which would be pertinent to her 
claim.  For these reasons, the Board concludes that all 
relevant evidence which is available has been obtained by the 
RO to the extent possible; consequently, there is no further 
duty to assist the appellant.

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.

Moreover, the appellant's attorney was specifically advised, 
in the Board's letter of February 2001, that a 90-day period 
was being granted in which any additional argument or 
evidence in support of the appellant's claim could be 
submitted.  Although a response was subsequently received 
from the attorney, this response did not contain any 
additional argument with respect to the issue on appeal, nor 
did it identify any additional information or evidence that 
may be available, and which has not already been associated 
with the record.  In fact, the Board notes that this 
statement contained no discussion whatsoever regarding the 
issue currently on appeal.  Given that the appellant was 
provided the necessary information on which to substantiate 
her claim, and because the appellant's attorney was 
specifically given an opportunity to submit additional 
evidence or argument in support of her claim, the Board finds 
that there is no prejudice in proceeding with final appellate 
review of the claim at this time.

In short, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Discussion

At the outset of our discussion, the Board wishes to make it 
clear that we are well aware that a remand by the Court to 
the Board is not for the purpose of rewriting a decision so 
that it will superficially comply with the requirement to 
provide a comprehensive statement of the reasons or bases for 
that decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 
397 (1991).  We note, however, that carefully review of the 
joint motion for remand, and the Court's order, discloses 
that the only reason stated for the remand was the recent 
passage of the VCAA.  As the joint motion for remand made 
clear, this change occurred after the Board's June 2000 
decision.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The joint motion identified no specific deficiencies in the 
now-vacated June 2000 Board decision. 

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a veteran shall be 
granted service connection for a malignant tumor or a 
cardiovascular-renal disease, although not otherwise 
established as incurred in service, if such disease is 
manifested to a 10 percent degree within one year following 
service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The record reflects that the issue of entitlement to service 
connection for the cause of the veteran's death has been 
perfected for appellate review.  However, the Board cannot 
identify any specific contentions set forth by the appellant 
in regard to this claim.  It appears that the appellant's 
primary assertion has always been that the veteran's death 
was due to inappropriate treatment received at a VA hospital 
in 1984.  Neither the appellant nor her attorney has ever 
asserted that the veteran's death was related to any incident 
of service, or to his only service-connected disability, the 
residuals of malaria.  As discussed in detail above, however, 
the appellant's judicial appeal as to her claims filed under 
the provisions of 38 U.S.C.A. § 1151 has been dismissed by 
the Court.  Therefore, the Board's decision of June 2000, to 
the extent that it denied the claims under section 1151, is 
final.

Although neither the appellant nor her attorney has 
identified any basis for establishing entitlement to service 
connection for the cause of the veteran's death, the Board is 
cognizant that we are obligated to liberally read 
all documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the 
statutes and regulations.  See, e.g., Floyd v. Brown, 
9 Vet. App. 88 (1996).  In accordance with this duty, the 
Board has reviewed the complete record in order to identify 
all potential theories of entitlement to service connection 
for the cause of the veteran's death.  Having reviewed the 
complete record, and for the reasons and bases set forth 
below, the Board finds that the preponderance of the 
competent and probative evidence is against granting service 
connection for the cause of the veteran's death.

The veteran's certificate of death lists the immediate cause 
of his death as ischemic cardiomyopathy, due to or as a 
consequence of coronary artery disease.  Other significant 
conditions contributing to death are noted to be hepatic 
insufficiency and renal insufficiency.  This certificate was 
certified by the Dr. T.C., the primary physician who treated 
the veteran throughout his final October 1995 
hospitalization.

The Board notes that there is no evidence whatsoever 
indicating that the veteran experienced problems with his 
heart, liver, or kidneys during service.  His service medical 
records are negative for any indication of such problems, and 
there are no references to his having experienced such 
problems during service in any of his post-service medical 
records.  Furthermore, upon the veteran's discharge from 
service, physical examination was specifically found to be 
negative for any defects of the heart, kidneys, or liver.  In 
addition, the Board notes that neither the veteran nor the 
appellant has ever reported that he experienced such problems 
while on active duty.  

The first evidence of any problems with the veteran's liver 
does not appear in the record until 1984, almost 40 years 
following the veteran's separation from service.  The 
earliest evidence of any renal disorder does not appear in 
the record until 1995, approximately 50 years following the 
veteran's discharge from service.  Similarly, the first 
indication of a heart disorder is an October 1992 clinical 
note, in which a physician indicated that the veteran had 
undergone coronary artery bypass grafting seven years before.  
In short, the medical evidence of record indicates that the 
veteran did not experience any problems with his liver, 
heart, or kidneys until at least 40 years following his 
separation from service.

In light of the fact that the veteran's service medical 
records, including his November 1945 service separation 
examination, are negative for any indication that he 
experienced problems with his heart, liver, or kidneys during 
service, and because the ample post-service treatment records 
currently associated with the claims folder are entirely 
negative for any indication that the veteran's coronary 
artery disease, hepatic insufficiency, and/or renal 
insufficiency were in any way related to service, the Board 
must concluded that the preponderance of the competent and 
probative evidence is against granting the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death on the basis that those disabilities were 
incurred in or aggravated by service.

As noted above, at the time of his death, the veteran was 
service-connected for malaria.  Accordingly, the Board has 
considered the possibility of whether this service-connected 
disability either caused or contributed to the veteran's 
death.  However, as noted above, the veteran's certificate of 
death lists the contributory causes of his death as ischemic 
cardiomyopathy due to coronary artery disease, hepatic 
insufficiency, and renal insufficiency.  Because the 
veteran's certificate of death was certified by the primary 
physician who treated the veteran throughout his final 
October 1995 hospitalization, the Board believes that it is 
the most probative evidence of record regarding the issue of 
what disabilities either caused or contributed to his death.  
Based upon this evidence, and because there is no indication 
that the veteran experienced any problems due to his service-
connected malaria after 1947, and no other indication that 
this disability in any way contributed to his death, the 
Board concludes that the preponderance of the evidence is 
against finding that his service-connected malaria either 
caused or contributed to his death.

With respect to the veteran's dumping syndrome with severe 
diarrhea, the Board notes that the competent and probative 
evidence of record clearly supports the conclusion that this 
disability developed as a result of the gastrectomy performed 
at the VA hospital in 1984.  This is consistent with the 
findings of the August 1999 VA physician, and with the 
findings of numerous private physicians reported between 1984 
and 1995.  There is no competent medical evidence linking 
this disability to the veteran's service.  There is also no 
competent medical evidence linking the veteran's ulcer 
disease, which led to the surgery, to his military service.  
Furthermore, even if the veteran's ulcer disease or dumping 
syndrome were found to be related to service, the 
preponderance of the competent and probative evidence is 
against finding that either of these disabilities either 
caused or contributed to his death.  As noted above, the 
certificate of death lists the causes of the veteran's death 
as ischemic cardiomyopathy due to coronary artery disease, 
hepatic insufficiency, and renal insufficiency.  Although Dr. 
T.C. noted in the October 1995 discharge summary that the 
veteran was in poor health overall immediately prior to his 
death, and that he had experienced multiple system failures 
at that time, the physician specifically noted on the 
certificate that the only causes of his death were ischemic 
cardiomyopathy, hepatic insufficiency, and renal 
insufficiency.  

Although the appellant may believe that the veteran's dumping 
syndrome contributed to his death, it is now well established 
that the appellant, as a layperson, is not qualified to 
render medical opinions regarding diagnoses or etiology of 
medical disorders, and her opinion is entitled to no weight 
or probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In short, the Board believes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's ulcer disease and dumping syndrome with diarrhea 
were incurred in or aggravated by service.  Furthermore, even 
if these disabilities were related to service, the 
preponderance of the competent and probative evidence is also 
against finding that these disabilities either caused or 
contributed to his death.

In conclusion, for the reasons and bases stated above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is accordingly denied.

Additional matters

The Board wishes to note that it has considered the 
possibility of obtaining an additional medical opinion that 
specifically addresses the issue of whether the disabilities 
that either caused or contributed to veteran's death were 
related to his military service.  However, as discussed in 
detail above, the preponderance of the competent and 
probative evidence shows that the veteran's death was caused 
by ischemic cardiomyopathy due to coronary artery disease, 
hepatic insufficiency, and renal insufficiency.  There is no 
evidence in the record indicating that the veteran 
experienced problems with his heart, liver, or kidneys during 
service.  His service medical records are negative for any 
indication of such problems, and the veteran never reported 
that he experienced such problems while on active duty.  The 
earliest evidence of problems with his heart, liver, or 
kidneys did not appear in the record until at least 40 years 
following his separation from service.

In light of this record, the Board believes that any opinion 
obtained regarding a relationship between these disabilities 
and the veteran's military service would be based on sheer 
speculation.  The Court has held that a medical opinion based 
on speculation, without supporting clinical evidence, does 
not provide the required degree of medical certainty and 
would be of no probative value.  Bloom v. West, 12 Vet. App. 
185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Because any opinion obtained in this regard would be of no 
probative value, the Board believes that a remand of this 
case to obtain such an opinion is not warranted.  See Soyini 
v. Derwinski, 1 Vet. App. at 546; Sabonis v. Brown, 6 Vet. 
App. at 430.

Finally, the Board will briefly note that, as reported above, 
it has been medically concluded that the veteran did suffer 
from dumping syndrome following his 1984 gastrectomy in a VA 
medical facility.  The present decision has relied upon that 
medical conclusion, in part, in holding that the dumping 
syndrome, and associated symptoms, did not originate in 
service.  It should also be pointed out that, in our June 
2000 decision, the Board held, based upon medical opinion 
evidence of record, that the dumping syndrome and other 
postgastrectomy symptomatology not only resulted from the VA 
surgery, but also constituted necessary consequences of that 
surgery, in the sense that such difficulties almost 
invariably follow in the clinical course.  Thus, the Board 
denied benefits under section 1151 for those complaints, and 
that decision, by dint of the voluntary dismissal of the 
judicial appeal, is final.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

